DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
Response to Amendment
Applicant amendments filed 04/28/2020 has been entered and is currently under consideration.  Claims 1 and 19-35 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21-22, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baensch (DE4125975 of record with reference made to the machine translation document set submitted by applicant) in view of Crandell (US 4,120,086 of record).
Regarding claim 19
An injection-molding nozzle (abstract) for introducing a plastic melt into a cavity of an injection mold, the injection-molding nozzle comprising:
a heatable nozzle core (Fig 1-3, Annotated Fig 1; torpedo 6; p. 4, second full paragraph);
a housing, the housing accommodating the nozzle core (Fig 1-3, Annotated Fig 1; nozzle body 1, nozzle head 2; p, 5, second to last paragraph);
a nozzle opening forming a nozzle slit (Fig 1-3, Annotated Fig 1; gate 9; p. 5, last paragraph);
a nozzle channel between the housing and the nozzle core, the nozzle channel tapering in a flow direction and opening into the nozzle opening (Fig 1-3, Annotated Fig 1);
a feed channel for the plastic melt (Fig 1-3, Annotated Fig 1);
a distributor channel between the feed channel and the nozzle channel (Fig 1-3, Annotated Fig 1); and
a throttle zone, the throttle zone flow-connecting the distributor channel to the nozzle channel (Fig 1-3, Annotated Fig 1); and
wherein the throttle zone is configured to rheologically distribute over a length of the nozzle slit a melt stream of the plastic melt (Annotated Fig 1: the throttle zone constricts in cross section from the distributor channel and would therefore inherently throttle the flow of melt.  The throttle zone is formed in melt channel 4 and is intended to distribute melt flow to the downstream nozzle slit.  Furthermore, "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bauscb & Lomh Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). See MPEP 2114(11). Since the apparatus of the prior art shares the same structural limitations as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed function).

    PNG
    media_image1.png
    465
    506
    media_image1.png
    Greyscale

Baensch does not teach wherein the nozzle core is heatable in relation to the housing;
In the same field of endeavor regarding injection molding, Crandell teaches a heatable nozzle core (electrically heated torpedo device 10; col 2, In 52-54) that can be heated in relation to the housing (Fig 1: molding head 11 and shaded structure surrounding torpedo 10) for the motivation of providing even distribution of heat and to provide superior control of plastic fluidity during injection molding process (Col 5, In 33-42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the torpedo as taught by Baensch with the torpedo heater as taught by Crandell in order to provide even distribution of heat and to provide superior control of plastic fluidity during injection molding process.
Regarding claim 21
Baensch further teaches that the flow cross section of the distributor channel tapers in a direction of flow (Fig 1, Annotated Fig 1).
Regarding claim 22, Baensch in view of Crandell teaches the injection molding nozzle according to claim 19.
Baensch in view of Crandell does not explicitly teach that the flow resistance of the throttle zone varies over the length of the longitudinal section of the nozzle slit associated with the distributor channel.
However, one of ordinary skill in the art at would recognize that frictional forces in the plastic melt created through contact with the nozzle core surface and the housing inner wall, which are themselves non-uniform in cross section (Fig 1, Annotated Fig 1), would create a variable flow resistance profile in the throttle zone over the length of the longitudinal section of the nozzles associated with the distributor channel of Baensch in view of Crandell.
Regarding claim 25, Baensch in view of Crandell teaches the injection molding nozzle according to claim 19.
Baensch further teaches that the nozzle channel is connected to at least two distributor channels (Fig 1, Annotated Fig 1).
Regarding claim 26, Baensch in view of Crandell teaches the injection molding nozzle according to claim 25.
Baensch further teaches that the distributor channels are connected to each other at their flow ends (Fig 1, Annotated Fig 1).
Regarding claim 27, Baensch in view of Crandell teaches the injection molding nozzle according to claim 19.
Baensch further teaches that the nozzle core forms in the region of the nozzle channel an inlet section which adjoins the throttle zone and a downstream outlet section which in comparison with the inlet section has a smaller angle of inclination in relation to the nozzle outflow direction (Fig 1, Annotated Fig 1).
Regarding claim 29
Baensch in view of Crandell does not teach that the nozzle core is displaceably mounted in the housing for closing the nozzle slit.
However, Crandell teaches that the nozzle core can be configured as the functional equivalent of a needle in a needle value (Col 2, ln 52-58).
It is well known in the art that needle valves operate on the principle of closing nozzle opening by inserting a displaceable needle to block the flow of material. Since the prior art of Crandell recognizes the equivalency of needle valves and nozzle cores in the field of injection molding, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the nozzle core of Baensch in view of Crandell to function as the needle valve of Crandell such that the nozzle core nozzle core is displaceably mounted in the housing for closing the nozzle slit. See MPEP 2144.06(11).
Claims 20 23-24, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baensch in view of Crandell as applied to claim 19 above, and further in view of Fairy (CA 2509110 of record).
Regarding claim 20, Baensch in view of Crandell teaches the injection molding nozzle according to claim 19.
Baensch in view of Crandell does not teach that the throttle zone forms a constriction of the flow cross-section which extends over the length of the longitudinal section of the nozzle slit associated with the distributor channel.
In the same field of endeavor regarding injection molding, Fairy teaches that a throttle zone forms a constriction of the flow cross-section (Fig 3; compression chamber 358; [0038]) which extends over the length of the longitudinal section of the nozzle slit (Fig 3: gate 224) associated with a distributor channel (Fig 3; melt channel 354) for the motivation of regulating pressure and generating shear ([0028]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the throttle zone as taught by Baensch in view of Crandell with the compression chamber as taught by Fairy in order to regulate pressure and generate shear.
Regarding claim 23
Baensch in view of Crandell does not teach that the nozzle core forms the distributor channel in form of a recess which is open towards the housing.
Fairy teaches that the nozzle core forms the distributor channel in form of a recess which is open towards the housing (Fig 3; melt channel 354; [0036]) in order to mix/blend the molten material ([0028]).
If would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the nozzle core as taught by Baensch in view of Crandell with the recess as taught by Fairy in order to mix/blend the molten material.
Regarding claim 24, Baensch in view of Crandell teaches the injection molding nozzle according to claim 19.
Baensch in view of Crandell does not teach that the nozzle channel encloses the nozzle cote on all sides.
Fairy teaches that the nozzle channel encloses the nozzle core on all sides (Fig 3; area surrounding 224) for the motivation of improving melt flow ([0029]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the nozzle channel as taught by Baensch in view of Crandell such that the nozzle channel encloses the nozzle core on all sides as taught by Fairy in order to improve melt flow.
Regarding claim 30, Baensch in view of Crandell teaches the injection molding nozzle according to claim 19.
Baensch in view of Crandell does not teach that the housing is cooled in the region of the nozzle slit.
Fairy teaches that the housing is cooled in the region of the nozzle slit (Fig 1-2; gate 224; [0030]) for the motivation of providing cooling to mold cavities ([0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus of Baensch in view of Crandell with the cooling channels such that the housing is cooled in the region of the nozzle slit as taught by Fairy in order to provide cooling to the mold cavities.
Regarding claim 31
Baensch in view of Crandell does not teach that the housing forms a mold plate which delimits the cavity of the injection mold.
Fairy teaches that a housing (Fig 3: mold plate 120) forms a mold plate which delimits the cavity of the injection mold (Fig 3; mold cavity 222; [0030]) for the motivation of allowing the melt stream to be injected into the mold cavities ([0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the housing as taught by Baensch in view of Crandell such that the housing forms a mold plate which delimits the cavity of the injection mold as taught by Fairy in order to allow the melt stream to be injected into the mold cavities.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baensch in view of Crandell as applied to claim 19 above, and further in view of Gellert (EP 0299333 of record).
Regarding claim 28, Baensch in view of Crandell teaches the injection molding nozzle according to claim 19.
Baensch in view of Crandell does not teach that the housing comprises heat insulation towards the heated nozzle.
In the same field of endeavor regarding injection molding, Gellert teaches that the housing comprises heat insulation towards the heated nozzle (sleeve 62; Col 3, In 50-58) for the motivation of reducing heat loss (Col 2, In 4-32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the housing as taught by Baensch in view of Crandell with the insulating sleeve as taught by Gellert in order to reduce heat loss.
Claims 32-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baensch in view of Crandell as applied to claim 19 above, and further in view of Ciccone (US 2007/0003661 of record).
Regarding claim 32, Baensch in view of Crandell teaches the injection molding nozzle according to claim 19.
Baensch in view of Crandell does not teach that the nozzle slit and the nozzle channel which opens into the nozzle slit comprises several branches.
In the same field of endeavor regarding injection molding, Ciccone teaches that the nozzle slit and the nozzle channel which opens into the nozzles slit comprises several branches for the motivation of reducing tensions within the molded part and to provide for additional flow paths for the molten plastic while keeping the structural integrity of the nozzle tip (Fig 1-11; [0029-0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the nozzle slit and nozzle channels as taught by Baensch in view of Crandell with the multiple branches as taught by Ciccone in order to reduce tensions within the molded part and to provide for additional flow paths for the molten plastic while keeping the structural integrity of the nozzle tip.
Regarding claim 33, Baensch in view of Crandell teaches the injection molding nozzle according to claim 19.
Ciccone further teaches that the nozzle core has a circular-cylindrical basic shape (Fig 1-11) with two roof surfaces in the region of the nozzle channel (Fig 1-11; Fin B), said roof surfaces being symmetric to the longitudinal axis of the nozzle slit or the respective branch of the nozzle slit (Fig 1-11; Fin B).
Regarding claim 35, Baensch in view of Crandell teaches the injection molding nozzle according to claim 32.
Ciccone further teaches wherein the several branches are arranged in a star-shaped manner (Fig 1-11).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baensch in view of Crandell as applied to claim 19 above, and further in view of Trakas (US 4900560 of record).
Regarding claim 34, Baensch in view of Crandell teaches the injection molding nozzle according to claim 19.
Baensch in view of Crandell does not teach that in the arrangement of two or more cavities, at least two cavities are associated with a common nozzle whose nozzle slit extends on both sides of a separating wall between the cavities.
In the same field of endeavor regarding injection molding, Trakas teaches in the arrangement of two or more cavities (Fig 2; mold cavities 66), at least two cavities are associated with a common nozzle (heater assembly 10) whose nozzle slit (recess 46) extends on both sides of a separating wall between 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Baensch in view of Crandell with the multi -cavity system as taught by Trakas in order to provide a multi gate nozzle which is less costly to manufacture and does not require extensive machining.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 19-34 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6-11, 13, 21 -23, 25, and 27-28 of copending Application No. 15/510,066 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 19 of the instant application is disclosed by claims 1-3, and 6 of the ‘066 application.
Claim 20 of the instant application is disclosed by claims 1-3, and 6-7 of the ‘066 application.
Claim 21 of the instant application is made obvious over claims 1-4 and 6 of the ‘066 application.
Claim 22 of the instant application is disclosed by claims 1-3, 6, and 8 of the ‘066 application.
Claim 23 of the instant application is made obvious over claims 1-3, 6, and 13 of the ‘066 application.
Claim 24 of the instant application is disclosed by claims 1-3, and 6 of the ‘066 application.
Claim 25 of the instant application is made obvious over claims 1-3, 6, and 10 of the ‘066 application.
Claim 26 of the instant application is made obvious over claims 1-3, 6, and 10-11 of the ‘066 application.
Claim 27 of the instant application is disclosed by claims 1-3, 6, and 9 of the ‘066 application.
Claim 28 of the instant application is disclosed by claims 1-3, and 6 of the ‘066 application.
Claim 29 of the instant application is made obvious over claims 1-3, 6, and 25 of the ‘066 application.
Claim 30
Claim 31 of the instant application is made obvious over claims 1-3, 6, 25, and 27 of the ‘066 application.
Claim 32 of the instant application is made obvious over claims 1-3, 6, and 21-22 of the ‘066 application.
Claim 33 of the instant application is made obvious over claims 1-3, 6, and 21 of the ‘066 application.
Claim 34 of the instant application is made obvious over claims 1-3, 6, and 28 of the ‘066 application.
Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive.
Applicant argues that Baensch does not teach wherein the nozzle core is heatable in relation to the housing.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant submits that the scope of the claim term “a throttle zone” includes “a zone in which throttling takes place, i.e., the flow resistance is increased accordingly, for example, by a cross-sectional constriction.”  The examiner agrees with this interpretation.  Fig 1 and Annotated Fig 1 of Baensch clearly shows a cross-sectional constriction in the downstream direction.
Applicant argues that Baensch desires lowering of injection pressure and that a throttle zone contradicts this.  However, paragraph 4 of Baensch recites lower injection pressure at the gate opening, which does not preclude a change in pressure occurring within the nozzle itself.  Furthermore, “lower injection pressure” is a subjective term and there is no evidence that the throttle zone would increase operating pressure over this relative threshold to render Baensch inoperable.  The fact that Bansch allows for a throttle zone is further evidenced by the existence of the cross-sectional constriction in Fig 1 and Annotated Fig 1 of Baensch where the geometry of the flow channel and torpedo would necessarily cause an increase in flow pressure.
Applicant argues that Baensch does not teach a throttle zone configured to rheologically distribute over a length of the nozzle slit a melt stream of the plastic melt.  As discussed above, Baensch teaches a throttle zone that meets both the structural and functional requirements set forth by the applicant.  As shown in paragraph 4 of Baensch, the plastic melt that passes through the throttle zone is then ejected at the strip-shaped gate opening.
Applicant argues that Crandell does not teach a nozzle core that can be heated in relation to the housing.  Applicant argues that Crandell desires uniform heating of the plastic melt up to the area of the nozzle opening.  However, the greater control offered by heating both the nozzle core/torpedo as taught by Crandell, and heating of the nozzle body as taught by Baensch would serve to further this goal.  Far from rendering the invention inoperable, this combination provides better and more uniform heating/melting of the plastic melt to ensure better flow, which is desired by both Baensch and Crandell.  Furthermore, applicant has not provided any factual evidence of teaching away from Baensch, instead merely relying on arguments, and attorney arguments cannot take the place of evidence.
Furthermore, the applicant appears to be inappropriately narrowing the scope of the limitation “the nozzle core is heatable in relation to the housing.”  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114.  Even if the uniform heating required by Crandell required the apparatus to be operated in a manner in which there was zero temperature difference between the nozzle core and housing of Baensch in view of Crandell, this apparatus would still meet the limitations of the claimed invention.  The prior art nozzle core merely needs to be capable of being heatable in relation to the housing.
For at least the above reasons, the application is not in condition for allowance.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                                                                                                                                                                                                                                /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743